DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al (US Pat. No. 6,467,477 as cited on Applicant’s IDS), hereinafter Frank.
Regarding claim 1, Frank teaches a respiratory therapy device (abstract, Fig. 4) configured to supply a flow of breathable gas to a user via a breathing gas delivery conduit (Fig. 6: 54, Col. 6: lines 60-63) and a patient interface (Fig. 6: 56, Col. 6: lines 62-65); the device comprising:
a controller configured to control a pressure of the breathable gas supplied to the user (Fig. 1: 38, Fig. 4: 66, Col. 7: lines 55-60, Col. 2: lines 37-50, Col. 4: lines 10-15); and
one or more sensors configured to measure data relating to the user’s breathing pattern (Col. 2: lines 39-41);
control the device according to a variable ventilation profile to increase the pressure of the breathable gas supplied to the user from a first pressure to a second pressure over more than one breath (Figs. 2-3, Fig. 6, Fig. 12, Col. 2: lines 30-36, lines 55-60);
the controller being further configured, after the second pressure is reached or maintained for a predetermined period of time (Fig. 2, Fig. 7c, 7d), to
decrease the pressure of the breathable gas supplied to the user from the second pressure to the first pressure during one or more periods of exhalation. (Figs. 7C, 7D, Col. 9: lines 49-56)

Regarding claim 2, Frank teaches the device of claim 1, and further teaches wherien the controller is configured to increase the pressure of the breathable gas supplied to the user from the first pressure to the second pressure over a predetermined number of breaths. (Col. 2: lines 30-35, Col. 9: lines 14-15, input a desired number of breaths for ramp cycle)

Regarding claim 3, Frank teaches the device of claim 1 wherein the increased pressure is supplied asynchronously with the breathing pattern of the user, wherein a timing of the increased pressure is not synchronous with inspiratory and/or expiratory phases of the breath. (Col. 8: lines 25-30, pressure may vary based on ramp function but not based on the particular cycle or phase of the respiratory cycle.)

Regarding claim 7, Frank teaches the device of claim 1, wherien the controller is configured to control the device to increase the pressure of the breathable gas supplied to the user from the first pressure to the second pressure via a single step increase from the first pressure to the second pressure. (Figs. 7c, 7d shown a single ramp increase in a single step from a first pressure to a second pressure over multiple breaths/respiratory cycles)

Regarding claim 9, Frank teaches the device of claim 1, and further teaches wherien the controller is configured to control the device to increase the pressure of the breathable gas supplied to the user from the first pressure to the second pressure via at least one ramped increase from the first pressure to the second pressure. (Figs. 7c, 7d shown a single ramp increase in a single step from a first pressure to a second pressure over multiple breaths/respiratory cycles)

Regarding claim 18, Frank teaches the respiratory therapy device of claim 1, and further teaches wherein the controller is configured to increase the pressure supplied to the user from the first pressure to the second pressure by increasing the pressure by about 1 to 15 cm H2O. (Col. 9: lines 10-20)

Claims 1, 4, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier et al (US 2006/0249149, as cited on Applicant’s IDS), hereinafter Meier.
Regarding claim 1, Meier teaches a respiratory therapy device (Fig. 3) configured to supply a flow of breathable gas to a user (paragraph 168) via a breathing gas delivery conduit (Fig. 3: 32) and a patient interface (Fig. 3:31); the device comprising:
a controller configured to control a pressure of the breathable gas supplied to the user (paragraph 169: pressure module 33); and
one or more sensors configured to measure data relating to the user’s breathing pattern (paragraph 168 pressure sensor, paragraph 199);
wherein the controller is configured to control the device according to a variable ventilation profile to increase the pressure of the breathable gas supplied to the user from a first pressure to a second pressure over more than one breath (paragraph 169, Fig. 1F, paragraph 147);
the controller being further configured, after the second pressure is reached or maintained for a predetermined period of time (paragraph 147), to
decrease the pressure of the breathable gas supplied to the user from the second pressure to the first pressure during one or more periods of exhalation. (paragraph 147, Fig. 1f)

Regarding claim 4, Meier teaches the device of claim 1 and further teaches wherien the increased pressure is supplied semi-synchronously with the breathing pattern of the user, wherein a timing of the increased pressure is synchronous with part of inspiratory and/or expiratory phases of the breath. (Paragraph 145 -147, the individual titration sequences can be fixed with respect to their duration but changes in pressure occur in given respiration phases.)

Regarding claim 12, Meier teaches the device of claim 1, and further teaches wherein the first pressure increases over successive cycles. (Fig. 1F, each titration cycle increases the starting pressure)

Regarding claim 14, Meier teaches the device of claim 1, and further teaches wherein the second pressure increases over successive cycles. (Fig. 1F)

Claims 1, 2, 5-6, 8, 15-16, 19-20, 26 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hete eta al (US 2016/0089509), hereinafter Hete. 
Regarding claim 1, Hete teaches a respiratory therapy device (Fig. 1) configured to supply a flow of breathable gas to a user (paragraph 22) via a breathing gas delivery conduit (Fig. 1: 40) and a patient interface (Fig. 1: 42); the device comprising:
a controller configured to control a pressure of the breathable gas supplied to the user (Paragraph 34); and
one or more sensors configured to measure data relating to the user’s breathing pattern (paragraph 24, paragraph 25);
wherein the controller is configured to control the device according to a variable ventilation profile (paragraph 34) to increase the pressure of the breathable gas supplied to the user from a first pressure to a second pressure over more than one breath (paragraph 44, Figs. 2a, 2b);
the controller being further configured, after the second pressure is reached or maintained for a predetermined period of time (Figs. 2a, 2b, paragraphs 47, 48), to
decrease the pressure of the breathable gas supplied to the user from the second pressure to the first pressure during one or more periods of exhalation. (Figs. 2a, 2b)

Regarding claim 2, Hete teaches the device of claim 1, and further teaches wherien the controller is configured to increase the pressure of the breathable gas supplied to the user from the first pressure to the second pressure over a predetermined number of breaths. (Paragraph 44, the number of inhalations of the subsequent inhalations may be programmed at manufacture, determined based on information received via user interface)

Regarding claim 19, Hete teaches the respiratory therapy device of claim 2, and further teaches wherein the controller is configured to adjust the predetermined number of breaths over which the increased pressure is supplied in response to a characteristic of the user’s breathing pattern. (paragraph 44, the number of inhalations may be based on previous respiration)

Regarding claim 20, Hete teaches the respiratory therapy device of claim 19 and further teaches wherein the characteristic is a current CO2 level. (Paragraph 49, based on end tidal CO2 level relative to end tidal CO2 threshold)

Regarding claim 5, Hete teaches the device of claim 1, and further teaches wherien the increased pressure is supplied synchronously with the breathing pattern of the user, wherien a timing of the increased pressure is synchronous with inspiratory and/or expiratory phases of the breath. (Figs. 2a, 2b)

Regarding claim 6, Hete teaches the device of claim 1, wherein the pressure of the breathable gas supplied to the user is decreased during a single period of exhalation. (Figs. 2a, 2b, the high pressure is decreased after breath stacking sequence is complete)

Regarding claim 8, Hete teaches the device of claim 1, and further teaches wherein the controller is configured to control the device to increase the pressure of the breathable gas supplied to the user from the first pressure to the second pressure via a plurality of step increases from the first pressure to the second pressure. (Figs. 2a, 2b, paragraphs 46, 47)

Regarding claim 15, Hete teaches the respiratory therapy device of claim 1 and further teaches wherein the one or more sensors are configured to measure at least one respiration signal of the user, the at least one respiration signal indicative of any one or more of flow rate, pressure data, or thoracic movement of the user. (paragraph 24, paragraph 25, may measure a pressure, a flow rate)

Regarding claim 16, Hete teaches the respiratory device of claim 15, wherein the at least one respiration signal is indicative of any one of the following:
a. an onset, duration and/or end of inspiration; (paragraph 25 a beginning and/or an end of inhalation)
an onset, duration and/or end of expiration; (paragraph 25, a beginning and/or end of exhalation)
c. a rise in a CO2 level by estimating a current CO2 level of the user by modeling the user’s respiratory system based on the at least one respiration signal. (paragraph 49)

Regarding claim 26, Hete teaches a respiratory therapy device (Fig. 1) configured to supply a flow of breathable gas to a user (paragraph 22) via a breathing gas delivery conduit (Fig. 1: 40) and a patient interface (Fig. 1: 42), the device comprising:
a controller configured to control the flow of gas supplied to the user (paragraph 34); and
at least one sensor configured to measure data relating to the user’s breathing pattern (paragraphs 24, 25);
wherein the controller is configured, according to a ramp cycle in which the pressure of the gases supplied to the user is increased between first and second threshold pressure (Paragraphs 44, 47, 48, Figs. 2a, 2b) over a predetermined number of breaths (paragraph 44), and after the second threshold pressure is reached to rapidly decrease the pressure during an exhalation phase of one breath. (Figs. 2a, 2b, paragraphs 47, 48)

Regarding claim 32, Hete teaches a method of providing respiratory therapy using a device (fig. 1) configured to supply a flow of breathable gas to a user (paragraph 22) via a breathing gas delivery conduit (Fig. 1: 40) and a patient interface (Fig. 1:42); comprising the steps of:
using a controller of the device to control the device according to a variable ventilation profile (paragraph 34) to:
a. increase a pressure of the breathable gas supplied to the user from a first pressure to a second pressure over more than one breath (paragraph 44, Figs. 2a, 2b); and
after the second pressure is reached or maintained for a predetermined period of time (Figs. 2a, 2b, paragraph 47, 48) to
c. decrease the pressure of the breathable gas supplied to the user from the second pressure to the first pressure during one or more periods of exhalation. (Figs. 2a, 2b))


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frank.
Regarding claim 10, Frank teaches the device of claim 9, and in another embodiment teaches wherein the controller is configured to control the device to increase the pressure of the breathable gas supplied to the user from the first pressure the second pressure via a plurality of ramped increases from the first pressure to the second pressure. (Fig. 12)


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hete in view of Frank.
Regarding claim 27, Hete teaches the device of claim 26, but does not teach wherein the ramp cycle has a saw tooth profile, gradually ramping upwards and then dropping sharply during the exhalation phase. 
However, Frank teaches a system to change a respiratory pressure (Abstract) wherein the ramp cycle has a saw tooth profile, gradually ramping upwards and then dropping sharply down during the exhalation phase. (Fig. 12)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Hete to have the saw tooth profile of Frank, since Frank teaches the ramp functions may have various shapes to control with a high degree of flexibility how the treatment level to the patient changes over the respiratory cycles. (Col. 6: lines 30-35)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785